In a matrimonial action, defendant appeals (1) from an order of the Supreme Court, Queens County, dated October 27, 1976, which, inter alia, (a) granted plaintiffs motion to adjudge him in contempt, unless he paid $800 in arrears of child support, plus a counsel fee and (b) denied his cross motion to reduce child support payments and (2) as limited by his brief, from so much of a further order of the same court, dated January 18, 1977, as, upon reargument, adhered to the original determination. Appeal from the order dated October 27, 1976 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated January 18, 1977 reversed insofar as appealed from, without costs or disbursements, and action remitted to Special Term for a full evidentiary hearing and determination de novo as to the motion and cross motion. In our opinion, statements by each party that the other had misstated his or her income during the period when the arrears accumulated, raised a question of fact as to whether appellant’s alleged nonpayment of child support "was calculated to, or actually did, defeat, impair * * * or prejudice [plaintiffs] rights” (see Judiciary Law, § 770). Such a finding is necessary to sustain an order of contempt. A hearing is required to determine this issue. Latham, J. P., Damiani, Cohalan and Hawkins, JJ., concur.